DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments have overcome the previously cited objections to the specification and abstract and thus the objections are withdrawn.
Drawings
The replacement drawings were received on 2/09/2022.  These drawings are acceptable.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the objections are withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 13-15, filed 2/9/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of 11/10/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Andrew Laughlin on 3/14/2022.

The application has been amended as follows: 
In lines 8-10 of the abstract, the three instances of “at least one aerodynamic lenses” should read “at least one of the aerodynamic lenses” to correct grammar.
In lines 12-14 of claim 1, “first column (9)” should read “first column (9) of production means” and “second column (10)” should read “second column (10) of production means”
In lines 29-30 of claim 1, “first column (13)” should read “first column (13) of masks” and “second column (14)” should read “second column (14) of masks”
In line 36 of claim 1, “Ca, Cb; Cc, Cd” should read “Ca, Cb, Cc, Cd” by replacing the semicolon following “Cb” with a comma.
In line 36 of claim 1, “which are closest of each other” should read “which are closest to each other”
In line 2 of claim 2, “at least one mask of the first column (13)” should read “at least one mask of the first column (13) of masks”
In line 3 of claim 2, “at least one mask of the second column (14)” should read “at least one mask of the second column (14) of masks”
In line 2 of claim 8, “the matrix” should read “a matrix”
In claim 8, the limitation “for example to make a distance vary between said system and the substrate and/or the deposition angle of the matrix with respect to the substrate” should read “to vary a distance between the at least one system and the substrate and/or the deposition angle of the matrix with respect to the substrate”
In lines 2-3 of claim 11, “slightly curved so that” should read “slightly curved such that”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sublemontier (US 20140044886 A1), Ponard (WO 2012049428 A2), Kinmont (GB 2530562 A), and Ochi (US 20150361546 A1) are the closest prior art to the claimed invention. Sublemontier teaches a device for depositing nanoparticles on a substrate (Abstract; Fig. 3), wherein the device comprises a (production) means, which may be a nozzle or aerodynamic lens, able to produce a jet of nanoparticles (nanometric sized particles) (para 0079-0083; Fig. 3 – 4, 5, 6a), the production means configured to have a longitudinal axis oriented in a first direction defining an axis of propagation of the jet (para 0191-0195; Fig. 3 – 4, 5, 6a, 17). The propagation of the jet of Sublemontier is divergent (para 0085-0086; Fig. 3 – 6a) and thus is inherently divergent from a point P of divergence with a half-angle of divergence alpha with respect to its axis of propagation. Sublemontier also teaches an expansion chamber wherein the production means is housed (para 0052, 0082; Fig. 3 – 1), a synthesis (deposition) chamber (para 0009, 0068; Fig. 3 – 3) comprising a target surface (substrate) (para 0069; Fig. 3 – 15) with a (gripping) means for translating and rotating the substrate along all axes and directions (in the second direction) (para 0154; Fig. 3 – 19). Sublemontier also teaches a diaphragm, such as a circular skimmer (mask), to form an outlet orifice (opening) separating the expansion chamber and the deposition chamber and located between the production means and substrate (para 0060-0062; Fig. 3 – 4, 7, 15), and inherently located a first distance d1 from the divergence point of the jet and a second distance d2 from the substrate. Additionally, Ponard (WO 2012049428 A2) teaches a plurality of nozzles for producing nanoparticle deposits (production means) that are offset transversely in two directions to prevent interference between jets (para 0062-0064; Fig. 6 – 8) that are both perpendicular (orthogonal) to the first direction of the jet propagation (Fig. 6 – 20). Furthermore, Kinmont (GB 2530562 A) teaches a plurality of aerodynamic lenses 
a=100 mm=1/f (H1/2+H2+H3/2)=100/f  and b≥1/f*L1/2 =150/f
And therefore, to satisfy the claimed equations f, which is equal to d1/(d1+d2), must equal 1 and the offset distance in the second (Y) direction must be greater than or equal to 150 mm. 	However, there is no teaching, suggestion, or motivation in the prior art to modify the distances from the point of divergence of the jet to the mask (d1) and from the substrate to the mask (d2) as well as the offset in the second direction (b) such that the aforementioned equations are satisfied. Additionally, there is no teaching, suggestion, or motivation to modify the opening of the mask such that the opening is inscribable in a circle of diameter 2d1sin(alpha). Therefore, claim 1 is allowed.
Claims 2-11 depend on claim 1 and thus are allowed for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER WECKER/Primary Examiner, Art Unit 1797